      Case 1:20-cv-00060-JRH-BKE Document 43 Filed 06/09/21 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT


                   FOR THE SOUTHERN DISTRICT OF GEORGIA


                                 AUGUSTA DIVISION


JEREMY NATHANIEL WILLIAMS,

             Plaintiff,

       V.                                             CV 120-060


OFFICER WARREN; OFFICER LANE; and
CLIFFORD BROWN,Unit Manager,

             Defendants.



                                       ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

GRANTS Defendant Brown's Motion to Dismiss,(doc. no. 33), and DISMISSES him from

this case.


       SO ORDERED this             day of June, 2021, at Augusta, Georgia.




                                         J. RANDM UALU CFIJEF JUDGE
                                         UNITED^TATES DISTRICT COURT
                                         SOUTra&Sl DISTRICT OF GEORGIA
